                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                                       x

 A.S., a minor, by his next friends AMY A., mother,
 and JEFF S., father; and A.B., a minor, by her next
 friends JULIE B., mother, and ROSS B., father,

                                    Plaintiffs,

                           v.

 BILL LEE, in his official capacity as Governor of           Civil No. ________
 Tennessee; HERBERT SLATERY III, in his official
 capacity as Attorney General of Tennessee;
 WILSON COUNTY BOARD OF EDUCATION;
 JEFF LUTTRELL, in his official capacity as
 Director of the Wilson County Schools; and DOES
 1–10,

                                    Defendants.
                                                       x



                                          COMPLAINT

       Plaintiffs A.S., a minor, by his next friends Amy A., mother, and Jeff S., father, and A.B.,

a minor, by her next friends Julie B., mother, and Ross B., father, by and through their undersigned

counsel, file this Complaint against Bill Lee, in his official Capacity as Governor of Tennessee;

Herbert Slatery III, in his official capacity as Attorney General of Tennessee; the Wilson County

Board of Education; Jeff Luttrell, in his official capacity as Director of the Wilson County Schools;

and DOES 1 through 10 (collectively, the “Defendants”) as follows:

                                        INTRODUCTION

       1.      This lawsuit challenges a Tennessee law, the “Tennessee Accommodations for All

Children Act,” 2021 Tenn. Pub. Ch. 452 (the “School Facilities Law” or “Law” or “TAACA”),

which bans transgender public school students from accessing restrooms and other facilities




     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 1 of 30 PageID #: 1
consistent with their gender identity. A true and correct copy of the School Facilities Law is

attached hereto as Exhibit A. By singling out transgender students for disfavored treatment and

explicitly writing discrimination against transgender people into State law, the School Facilities

Law violates the most basic guarantees of equal protection under the U.S. Constitution and Title

IX of the Education Amendments of 1972.

       2.      A.S. is a 14-year-old boy entering the ninth grade at a high school near Nashville,

Tennessee. He is a boy who is transgender, which means that he was designated female at birth,

but he knows himself to be male. After meeting with a professional therapist that specializes in

working with LGBTQ youth, the therapist found A.S. to be experiencing feelings typically

associated with gender dysphoria. Gender dysphoria is a medical condition characterized by

clinically significant distress caused by an incongruence between a person’s gender identity and

the person’s assigned sex at birth.

       3.      With the support of his family, A.S. began his “social transition” in the spring of

2019, a critical element of treatment for gender dysphoria, meaning that A.S. began living in

accordance with his gender identity as a boy in all aspects of his life. This was following a period

in which he was unhappy and upset, consistent with the distress experienced as a result of gender

dysphoria. In seventh grade, his first year in school after beginning his transition, A.S. was singled

out by school administrators and forced to use the nurse’s office bathroom. This caused him such

significant distress that he would not drink all day in order to limit the need to use the bathroom.

To the extent he needed to use the bathroom, he would delay while at school, and would run home

from the bus stop as soon as school was over, or otherwise ask his mom to drive directly to the

nearest public restroom if she picked him up to attend after-school activities, so that he could

finally go to the bathroom.




                                     2
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 2 of 30 PageID #: 2
       4.      A.B. is a six-year-old girl entering the first grade at an elementary school near

Nashville, Tennessee. She is a girl who is transgender, which means that she was designated male

at birth but she knows herself to be female. She has been diagnosed by medical professionals as

having gender dysphoria. A.B. has attended and continues to attend sessions with a local therapist

in the Nashville area who specializes in working with LGBTQ youth. A.B. has received treatment

for gender dysphoria, in accordance with the widely recognized standards of care for that

condition. A.B. began her social transition shortly after beginning sessions with her therapist, and

A.B. lives in accordance with her gender identity as a girl in all aspects of her life.

       5.      An anonymized picture of A.B. is below.




       6.      Since around the age of five, A.B. has expressed the desire to her parents to present

and be treated as a girl, including dressing in a manner typical of other girls and being referred to

by using female pronouns. A.B. enrolled in kindergarten as a girl and was treated by her peers and

teachers as a girl. The school district where A.B. will attend the first grade was made aware of the

need for A.B. to: (a) be treated as the girl that she is; (b) be referred to using female pronouns; and

(c) have access to the girls’ restrooms at school along with her friends.


                                      3
      Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 3 of 30 PageID #: 3
                                     JURISDICTION AND VENUE

        7.          This action arises under 42 U.S.C. § 1983 to redress the deprivation under color of

state law of rights secured by the United States Constitution and under Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, et seq. (“Title IX”).

        8.          This Court has original subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331 because this action arises under Title IX, the Constitution of the United States, and 42

U.S.C. § 1983. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

        9.          Venue lies in this District pursuant to 28 U.S.C. § 1391 as the Plaintiffs and

Defendants are located in this District and all events or omissions giving rise to this action occurred

in this District.

                                                 PARTIES

        10.         Plaintiff A.S. is a typical 14-year-old teen who likes videogames like Minecraft,

music including the band Gorillaz, reading young adult fantasy novels, and making collages and

digital art. A.S. is a resident of Tennessee, and will begin ninth grade on August 5, 2021. A.S. is

also a transgender boy.

        11.         Plaintiff Amy A. is A.S.’s mother and Plaintiff Jeff S. is A.S.’s father and both sue

as his next friends.

        12.         Plaintiff A.B. is a typical six-year-old who loves animated movies from Disney and

DreamWorks like “Frozen,” “Trolls,” and “Raya and the Last Dragon,” as well as playing dress

up. A.B. is a resident of Tennessee, and will begin first grade on August 5, 2021. A.B. is also a

transgender girl.

        13.         Plaintiff Julie B. is A.B.’s mother and Plaintiff Ross B. is A.B.’s father and both

and sue as her next friends.




                                      4
      Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 4 of 30 PageID #: 4
        14.    Defendant Bill Lee (“Defendant Lee” or “Governor Lee” or the “Governor”) is

sued in his official capacity as the Governor of Tennessee. Pursuant to Article III, Section 1 of the

Tennessee State Constitution, “the Supreme Executive power of this State” is vested in Defendant

Lee in his capacity as Governor. Tenn. Const. art. III, § 1. Article III, Section 10 also provides

that it is the duty of Defendant Lee in his capacity as Governor to “take care that the laws be

faithfully executed.” Id. § 10. Governor Lee is a person within the meaning of 42 U.S.C. § 1983

and at all times relevant has acted and continues to act under color of State law.

        15.    Defendant William Slatery III (“Defendant Slatery” or “Mr. Slatery”) is sued in

his official capacity as the Attorney General of Tennessee. It is Defendant Slatery’s duty in his

capacity as Attorney General of Tennessee to defend the constitutionality of all legislation of

statewide applicability. Am. Civ. Liberties Union of Tennessee v. State of Tenn., 496 F. Supp. 218,

220–21 (M.D. Tenn. 1980) (holding the state Attorney General is a proper defendant in an attack

on the validity of a Tennessee statute). It is also the duty of Defendant Slatery to defend and

enforce the laws of Tennessee. Mr. Slatery is a person within the meaning of 42 U.S.C. § 1983

and at all times relevant has acted and continues to act under color of State law.

        16.    Defendant Wilson County Board of Education (the “School Board”) is an elected

body responsible for the operation of the Wilson County Schools, including the promulgation of

policies. At all times relevant, the School Board has acted and continues to act under color of State

law.

        17.    Defendant Jeff Luttrell (“Defendant Luttrell”) is the Director of the Wilson

County Schools. As Director, Defendant Luttrell has a duty to “[a]ct for the board in seeing that

the laws relating to the schools and rules of the state and the local board of education are faithfully




                                       5
       Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 5 of 30 PageID #: 5
executed.” Tenn. Code Ann. § 49-2-301(b)(1)(A). At all times relevant, Defendant Luttrell has

acted and continues to act under color of State law.

       18.     The true names and capacities, whether individual, corporate, partnership,

associate, or otherwise, of Defendants sued herein as DOES 1 through 10, are unknown to

Plaintiffs, who sue those Defendants by fictitious names. Plaintiffs are informed and believe, and

thereon allege, that each of the fictitiously-named Defendants is responsible for the unlawful

conduct alleged herein, which proximately caused Plaintiffs’ injuries and damages.            When

Plaintiffs ascertain the true names and capacities of DOES 1 through 10, this Complaint will be

amended to include those Defendants’ true names and other relevant information.

       19.     Defendants, through their respective duties and obligations, are responsible for

enforcing the School Facilities Law. Each Defendant, and those subject to their direction,

supervision, and control, has or intentionally will perform, participate in, aide and/or abet in some

manner the acts alleged in this Complaint, has or will proximately cause the harm alleged herein,

and has or will continue to injure Plaintiffs irreparably if not enjoined. Accordingly, the relief

requested herein is sought against each Defendant, as well as all persons under their supervision,

direction, or control, including but not limited to their officers, employees, and agents.

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

A.     A.S. is a Transgender Boy Who Will be Starting Ninth Grade This Year

       20.     A.S. is a 14-year-old boy who will be starting as a high school freshman in the ninth

grade on August 5, 2021.

       21.     A.S. is transgender. Thus, although A.S. was assigned female sex at birth, he has

a male gender identity. Upon information and belief, A.S. is one of few transgender students who

will be attending a high school in the Wilson County School District in the fall of 2021.




                                     6
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 6 of 30 PageID #: 6
       22.     A.S. came out as transgender in the spring of 2019 at the age of 12. Prior to coming

out, he had been uncharacteristically upset for days and not acting like his normal self. His mother,

Amy A., noticed his behavior and asked him questions about his mental and emotional health

during a car ride home. He originally refused to share the cause of his distress with his parents.

Even after opting to share, he first told only his mother and required that she maintain his privacy.

Only later did he share with his father that he was transgender.

       23.     The fact of being transgender is not a mental disorder. According to the American

Psychiatric Association, being transgender “implies no impairment in judgment, stability,

reliability, or general social or vocational capabilities.” Jack Dresher et al., Position Statement on

Discrimination Against Transgender and Gender Diverse Individuals at 1, APA Official Actions

(July 2018).1 The incongruence between an individual’s gender identity and sex assigned at birth

can manifest in clinically significant and disabling distress which the American Psychiatric

Association calls “gender dysphoria.” Am. Psychiatric Ass’n, Diagnostic and Statistical Manual

of Mental Disorders 451 (5th ed. 2013) (hereinafter, “DSM-5”). As described in the DSM-5,

gender dysphoria can result in anxiety, depression, and impairment of daily functioning. Id. at

451–53. This distress can be greatly exacerbated by external influences, such as discrimination,

stereotyping, and social expectations, but it is the incongruence between one’s physical body and

internal gender identity that drives gender dysphoria. Id. at 453.

       24.     Transgender children are often distressed by the onset of puberty, which initiates

the development of secondary physical characteristics. Id. at 455. The development of irreversible

secondary-sex characteristics inconsistent with gender identity can cause transgender adolescents


1
       Available at https://www.psychiatry.org/File%20Library/About-APA/Organization-
       Documents-Policies/Policies/Position-2018-Discrimination-Against-Transgender-and-
       Gender-Diverse-Individuals.pdf (Last accessed July 26, 2021).


                                     7
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 7 of 30 PageID #: 7
tremendous psychological pain, often leading to depression, anorexia, social phobias, and

suicidality. Bethany Gibson & Anita J. Catlin, Care of the Child with the Desire to Change Gender

– Part 1, 36 Pediatric Nursing 53, 54 (2010).

         25.    The distress that transgender individuals may experience can be eased with

appropriate treatment. Established medical consensus regarding the appropriate treatment and

support for transgender individuals seeks to alleviate the distress that transgender individuals may

experience, rather than attempting to eliminate or realign an individual’s gender identity. Past

efforts to realign gender identity with sex assigned at birth have caused extraordinary harm and

anguish to transgender individuals. See Substance Abuse & Mental Health Servs. Admin., Ending

Conversion Therapy: Supporting and Affirming LGBTQ Youth 1 (2015).2

         26.    Thus, proper support for transgender youth, according to leading authorities,

focuses on “alleviating the distress associated with the incongruence between gender identity and

birth-assigned sex,” with the ultimate goal being “for individuals with gender dysphoria to

experience ‘identity integration,’ where ‘being transgender is no longer the most important

signifier of one’s identity’ and the individual can refocus on their relationships, school, jobs, and

other life activities.” Brief for the World Professional Association for Transgender Health, et al.

as Amicus Curiae, at 12–17, Grimm v. Gloucester Conty. Sch. Bd., 972 F.3d 586 (2020) (ECF No.

32-1).

         27.    Established medical consensus dictates that the provision of social, and, where

appropriate, medical support for gender transition and the affirmation of the individual’s gender


2
         Available at https://store.samhsa.gov/product/Ending-Conversion-Therapy-Supporting-
         and-Affirming-LGBTQ-Youth/SMA15-4928 (“[C]onversion therapy—efforts to change
         an individual’s sexual orientation, gender identity, or gender expression—is a practice
         that is not supported by credible evidence and has been disavowed by behavioral health
         experts and associations.”)


                                     8
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 8 of 30 PageID #: 8
identity is the only effective treatment for the disabling experience of gender dysphoria. Id.

Support for transgender adolescents can include psychotherapy support and counseling, support

for social transition, and hormone therapy (including hormone blockers at the appropriate age).

See generally World Prof’l Ass’n for Transgender Health, Standards of Care for the Health of

Transsexual, Transgender, and Gender-Nonconforming People (2012) (7th Version).3

Transgender status, however, does not depend on the presence or absence of any aspects of social

or medical transition. Transgender people are transgender because their identity does not align

with the sex they were assigned at birth.

       28.     A.S. was born in New Jersey, and thus has a New Jersey birth certificate.

       29.     A.S. first moved to the Nashville area with his family in 2018.

       30.     A.S. came out to his family as transgender at the end of his 6th grade year, in 2019.

       31.     A.S. was “out” as transgender for his 7th grade year beginning in the fall of 2019.

This means that A.S. began publicly living in his gender identity, using a name typically associated

with males, asked to be referred to using “he/him” pronouns, and dressing in clothing typical of

other boys his age. The middle school A.S. attended did not allow A.S. to use the boys’ bathroom

because it did not correspond with the gender he was assigned at birth. A.S. was given the choice

of using the girls’ bathroom, the nurse’s office bathroom, the guidance office bathroom, or a locked

faculty bathroom. None of these bathrooms were close to any of A.S.’s classrooms, and using

them made A.S. feel like he stood out, seemed “different,” and made him feel further alienated.

       32.     Because A.S. was anxious and uncomfortable with the “accommodations” offered

by his middle school, A.S. did not drink liquids throughout the school day altogether so that he

could avoid using the restroom at school. A.S. usually rode the bus to and from school, and most


3
       Available at https://www.wpath.org/publications/soc.


                                     9
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 9 of 30 PageID #: 9
days would race home from the bus stop to get to the bathroom. On days that his mother would

pick him up to take him to after-school activities, he would often ask to stop at a coffee shop nearby

to use the restroom.

B.        A.B. is a Transgender Girl Who Will be Starting First Grade This Year

          33.   A.B. is a six-year-old girl who will be starting first grade on August 5, 2021.

          34.   A.B. is transgender. Thus, although A.B. was assigned male sex at birth, she has a

female gender identity. Upon information and belief, A.B. is the only transgender student at her

elementary school.

          35.   A.B. has identified as female for as long as she has been able to articulate her

feelings. For example, her parents recall that beginning around age two or three, A.B. expressed

a strong preference for assuming roles traditionally associated with girls when playing by herself

or with her friends. She also enjoyed dressing up in clothing associated with girls, and identified

with popular female characters in children’s TV shows and movies, such as Elsa from the Disney

film “Frozen,” and Princess Poppy from DreamWorks’ “Trolls.”

          36.   Recognizing that their child was consistently identifying as female, A.B.’s parents

began researching gender identity development and identifying age-appropriate resources to

support her. For example, they purchased a number of children’s books that address gender

identity development, including a particularly popular book entitled “I am Jazz.”

          37.   Her mother, Julie, vividly recalls reading “I am Jazz” to her daughter before bed

one night in late 2019, when A.B. was just about three and a half years old. There is a line in

which the main character expresses the sentiment that she has the body of a boy, but the mind of

a girl.

          38.   When her mother read this line to her, A.B.’s eyes grew big and she looked up and

exclaimed, “Mama, that’s just like me!”


                                      10
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 10 of 30 PageID #: 10
        39.     To this day, whenever A.B. is misgendered and referred to as a boy or by male

pronouns, she proudly explains that she has the body of a boy, but the mind of a girl.

        40.     Because A.B. came out as transgender at four years old, she has always attended

school as a girl.

        41.     A.B. attended kindergarten at a private school where her peers and teachers

referred to her using “she/her” pronouns, and where A.B. was allowed to use the girls’ restroom.

Neither A.B. nor her peers reported experiencing any adverse issues related to her use of the girls’

restroom during this time.

        42.     A.B. is also enrolled in gymnastics classes at a facility associated with USA

Gymnastics where she attends the girls’ classes and uses the girls’ restroom. Again, neither A.B.

nor her peers have reported experiencing any adverse issues related to her use of the girls’

restroom.

C.      The New School Facilities Law Unfairly Discriminates Against Transgender Students

        43.     On May 14, 2021, Governor Lee signed the School Facilities Law into law, which

took effect on July 1, 2021.

        44.     The School Facilities Law was just one of several laws restricting the rights of

transgender people enacted in Tennessee around the same time. Governor Lee also signed a bill

to prevent transgender students from participating in high school and middle school sports,4 a bill

that prevents physicians from prescribing hormone treatment for prepubertal transgender youth,5

a bill that requires public schools to notify parents before offering any curriculum about sexual




4
        2021 Tenn. Pub. Ch. 40.
5
        2021 Tenn. Pub. Ch. 460.


                                      11
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 11 of 30 PageID #: 11
orientation and gender identity,6 and a bill that requires businesses with bathrooms open to the

public to post a notice at the entrance of each public restroom if the business allows transgender

individuals to use the restrooms corresponding with their gender identity.7

       45.     This Court recently granted a preliminary injunction enjoining enforcement of the

last of these laws in Bongo Prods., LLC v. Lawrence, No. 3:21-CV-00490, 2021 WL 2897301

(M.D. Tenn. July 9, 2021). In Bongo, this Court noted that the “legislative history of the Act shows

that it was devised, quite consciously and explicitly, as a direct response to social and political

trends involving transgender people.” Id. at *11.

       46.     The School Facilities Law states in relevant part that public schools are required,

“to the extent practicable,” to provide a “reasonable accommodation” to a student, teacher, or

employee who:

       Desires greater privacy when using a multi-occupancy restroom or changing
       facility designated for the student’s, teacher’s, or employee’s sex and located within
       a public school building, or when using multi-occupancy sleeping quarters
       designated for the student’s, teacher’s, or employee’s sex while the student, teacher,
       or employee is attending a public school-sponsored activity.

TAACA § 4(a)(1).

       47.     The School Facilities Law strictly defines “sex” to mean “a person’s immutable

biological sex as determined by anatomy and genetics existing at the time of birth. Evidence of a

person’s biological sex includes, but is not limited to, a government-issued identification document

that accurately reflects a person’s sex listed on the person’s original birth certificate.” TAACA §

3(4) (emphasis added).




6
       2021 Tenn. Pub. Ch. 281.
7
       2021 Tenn. Pub. Ch. 453.


                                     12
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 12 of 30 PageID #: 12
       48.     Notably, Tennessee is the only U.S. state or territory that prohibits amending a

gender marker on a birth certificate. And this narrow definition of “sex” obviates even the

amending of birth certificates to reflect an individual’s gender identity in accordance with

recognized treatments for gender dysphoria by referring to “the person’s original birth certificate”

and by declaring a person’s sex to be “immutable.” Indeed, while allowing individuals to change

the gender marker on their birth certificate is commonplace across the United States, Tennessee is

the only U.S. state or territory that does not allow for amending the gender marker on a birth

certificate under any circumstances. See Tenn. Code Ann. § 68-3-203(d); see also Movement

Advancement Project, Identity Document Laws and Policies.8 And because the extremely narrow

definition of “sex” in the School Facilities Law only takes into account the sex listed on a person’s

“original” birth certificate, this means that even for students (like A.S.) who were born out-of-state

and are able to change the gender marker on their birth certificate under another State’s law, but

now live and attend school in Tennessee, they are still prohibited from using a multi-occupancy

restroom or changing facility associated with their gender identity.

       49.     The School Facilities Law therefore makes it legally impossible for an individual

to change gender for purposes of school even when an individual has changed gender in the eyes

of the State in which they were born or in the eyes of the federal government.9




8
       Available at https://www.lgbtmap.org/equality-maps/identity_document_laws (Last
       accessed July 26, 2021).
9
       Federal law generally permits an individual to change their gender identity on federally-
       issued records. For example, the U.S. State Department permits individuals to choose their
       gender on their passport, even where it does not match the gender on “supporting
       documentation,” such as a birth certificate. See Selecting your Gender Marker, U.S.
       Department          of      State       –      Bureau       of       Consular       Affairs,
       https://travel.state.gov/content/travel/en/passports/need-passport/selecting-your-gender-
       marker.html.


                                     13
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 13 of 30 PageID #: 13
        50.     The School Facilities Law also provides in relevant part that a “reasonable

accommodation” “includes, but is not limited to, access to a single-occupancy restroom or

changing facility or use of an employee restroom or changing facility.” TAACA § 3(2).

        51.     However, expressly excluded from the definition of “reasonable accommodation”

is any “[a]ccess to a restroom or changing facility that is designated for use by members of the

opposite sex while members of the opposite sex are present or could be present.” TAACA §

3(2)(A). Similarly excluded from the scope of a “reasonable accommodation” is any “[r]equest[]

that a school construct, remodel, or in any way perform physical or structural changes to a school

facility; or [r]equest[] that a school limit access to a restroom or changing facility that is designated

for use by members of the opposite sex.” TAACA § 3(2)(B)–(C).

        52.     The School Facilities Law’s “reasonable accommodation” is therefore anything but

reasonable or accommodating, leaving transgender students no choice but to use bathrooms

corresponding with their assigned sex at birth or being singled out, and outed as transgender, by

requesting to use single-occupancy bathrooms such as employee bathrooms or nurse’s bathrooms.

        53.     In other words, the School Facilities Law forces transgender students into the

position of using a multi-occupancy bathroom inconsistent with their gender identity, or being

singled out and required to ask for a purported “reasonable accommodation.”

        54.     The School Facilities Law’s provisions requiring use of single-sex facilities in

accordance with the sex stated on one’s original birth certificate not only disproportionately

burdens transgender people, but intentionally targets them for differential treatment. The School

Facilities Law tells transgender individuals in no uncertain terms that they are different and less

valuable.




                                     14
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 14 of 30 PageID #: 14
       55.     The School Facilities Law further provides a student, teacher or employee a

“private right of action against the LEA [“Local Education Agency”] or public school” if they

“encounter[] a member of the opposite sex in a multi-occupancy restroom or changing facility”

while using such a facility associated with their designated “sex,” and the LEA or public school

“intentionally allowed a member of the opposite sex to enter the multi-occupancy restroom or

changing facility while other persons were present.” TAACA § 6(a)(1). Successful plaintiffs may

recover “monetary damages, including . . . reasonable attorney fees and costs.” TAACA § 6(c).

       56.     Thus, Tennessee public schools are not free to enact policies more inclusive of

transgender students allowing them to use restrooms consistent with their gender identity, as doing

so opens them up to lawsuits by other individuals.

       57.     Under the School Facilities Law, then, transgender students like A.S. and A.B. are

precluded from using bathrooms and changing facilities consistent with their gender identity.

       58.     In other words, A.S., a boy, cannot use the boys’ bathroom or changing facilities

because he was assigned “female” at birth.

       59.     Similarly, A.B., a girl, cannot use the girls’ bathroom or changing facilities because

she was assigned “male” at birth.

       60.     Although portrayed as a law that protects “all children,” it is anything but. The

School Facilities Law is widely recognized and condemned as an effort intended to single out and

force transgender students to use the bathroom associated with the gender they were assigned at

birth, even though that is not consistent with their gender identity, or otherwise face the

stigmatizing and harmful effect of being one of the only students in the entire school who must

use a “different” bathroom from everyone else.




                                     15
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 15 of 30 PageID #: 15
D.     In Only the Last Year, the U.S. Supreme Court has Twice Prohibited Discrimination
       on the Basis of Gender Identity, and the Department of Justice has Issued Guidance
       that Title IX Prohibits Discrimination on the Basis of Gender Identity and Sexual
       Orientation

       61.     On June 15, 2020, the Supreme Court of the United States ruled in Bostock v.

Clayton County, 140 S. Ct. 1731 (2020), that Title VII of the Civil Rights Act of 1964 protects

employees against discrimination based on their sexual orientation or gender identity. The Court

held that discrimination on the basis of gender identity is necessarily also discrimination “because

of sex” as prohibited by Title VII. Id. at 1740–43.

       62.     In June 2015, Gavin Grimm, a boy who is transgender, through his parent, sued the

Gloucester County School Board for a policy it enacted preventing him from using the boys’

bathroom because it did not correspond with the gender he was assigned at birth.10 The District

Court held for Grimm in August 2019 on both his Title IX and Equal Protection claims against the

School Board.11 On August 26, 2020, the Fourth Circuit Court of Appeals upheld the decision of

the District Court and held that the Supreme Court’s reasoning in Bostock applied to the plaintiff’s

Title IX and Equal Protection claims in G.G.12 The Supreme Court denied certiorari on June 28,

2021, supporting the Fourth Circuit’s holding that Title IX prohibits discrimination on the basis of

gender identity.13




10
       G.G. ex rel. Grimm v. Gloucester Cnty. Sch. Bd., 132 F. Supp. 3d 736 (E.D. Va. 2015),
       rev’d in part, vacated in part, 822 F.3d 709 (4th Cir. 2016), vacated and remanded, 137
       S. Ct. 1239, 197 L. Ed. 2d 460 (2017).
11
       Grimm v. Gloucester Cnty. Sch. Bd., 400 F. Supp. 3d 444 (E.D. Va. 2019).
12
       Grimm, 972 F.3d at 586.
13
       Gloucester Cnty. Sch. Bd. v. Grimm, No. 20-1163, 2021 WL 2637992 (June 28, 2021).


                                      16
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 16 of 30 PageID #: 16
        63.    On March 26, 2021, the U.S. Department of Justice’s (“DOJ”) Civil Rights

Division issued a Memorandum on the “Application of Bostock v. Clayton County to Title IX of

the Education Amendments of 1972” (the “DOJ Memorandum”).14

        64.    The DOJ Memorandum notes that both before and following Bostock, numerous

federal appellate courts have reached the conclusion that Title IX protects transgender students

from discrimination on the basis of gender identity. DOJ Memorandum at 2 (citing cases).

        65.    Accordingly, the DOJ Memorandum explains the DOJ’s view that Title IX

“prohibit[s] discrimination on the basis of gender identity and sexual orientation,” id. at 1,

explaining that:

        After considering the text of Title IX, Supreme Court caselaw, and developing
        jurisprudence in this area, the Division has determined that the best reading of Title
        IX’s prohibition on discrimination “on the basis of sex” is that it includes
        discrimination on the basis of gender identity and sexual orientation.

Id. at 2.

        66.    The DOJ Memorandum concludes with hopes that “this memorandum provides a

starting point for [Federal Agency Civil Rights Directors and General Counsels] to ensure the

consistent and robust enforcement of Title IX, in furtherance of the commitment that every person

should be treated with respect and dignity.” Id. at 3.

E.      The U.S. Department of Education Has Also Recently Issued an Official Notice of
        Interpretation Supporting the Enforcement of Title IX with Respect to
        Discrimination Based on Gender Identity

        67.    On June 22, 2021, the Department of Education (“ED”) similarly issued an official

interpretation to clarify its enforcement authority over discrimination based on sexual orientation




14
        Available at https://www.justice.gov/crt/page/file/1383026/download.


                                      17
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 17 of 30 PageID #: 17
and gender identity under Title IX in light of the Supreme Court’s decision in Bostock (the “ED

Notice”).15

        68.    According to the ED Notice, the ED’s Office for Civil Rights “has long recognized

that Title IX protects all students, including students who are lesbian, gay, bisexual, and

transgender, from harassment and other forms of sex discrimination.” ED Notice at 3.

        69.    The ED Notice concludes that Title IX “encompass[es] discrimination on the basis

of sexual orientation and gender identity,” id. at 4, and that the ED’s Office for Civil Rights “will

fully enforce Title IX to prohibit discrimination based on sexual orientation and gender identity in

education programs and activities that receive Federal financial assistance from the Department,”

id. at 11.

F.      Plaintiffs’ Families Made Repeated Efforts to Reach out to Their Elected
        Representatives About the School Facilities Law, but were Rebuffed and Ignored

        70.    Prior to the enactment of the School Facilities Law, both Amy A. and Julie B. made

repeated attempts to contact state legislators regarding the School Facilities Law to discuss the

impacts the Law would have on their transgender children, family, and community and state their

opposition to the proposed legislation.

        71.    Despite multiple attempts to speak with various legislators, neither Ms. A. nor Ms.

B. was able to discuss the Law with a single legislator in favor of the Law.

        72.    For example, Ms. A. and Ms. B. reached out on February 23, 2021 to Tennessee

State Representative Susan Lynn, to schedule a meeting with her to explain their opposition to the

School Facilities Law.




15
        Available at https://www2.ed.gov/about/offices/list/ocr/docs/202106-titleix-noi.pdf.


                                      18
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 18 of 30 PageID #: 18
       73.     Representative Lynn confirmed receipt of the email and scheduled a meeting with

them for March 2, 2021 to be conducted by Zoom.

       74.     On the day of the meeting, Ms. A. and Ms. B. logged into the Zoom meeting and

waited patiently for Representative Lynn or someone from her office to join the virtual meeting

room, but no one ever joined.

       75.     After it was clear no one from Representative Lynn’s office would be attending the

virtual meeting, Ms. A. called Representative Lynn’s office, but received no answer.

       76.     Ms. A. left a voicemail with Representative Lynn’s office regarding the missed

meeting, but received no answer.

       77.     In April and early May 2021, Amy A. sent two emails to Lang Wiseman, Deputy

to the Governor and Chief Counsel, seeking a virtual meeting to discuss the School Facilities Law

with herself and her son A.S.

       78.     Amy A. received no reply from Mr. Wiseman.

       79.     Legislators’ refusal to discuss the effects of the Law with Plaintiffs, combined with

the plain language of the School Facilities Law’s defining sex to be “immutable,” underscores the

State’s moral disapproval of transgender people, and the improper and unlawful stigma and

discrimination that results from such disapproval.

       80.     Indeed, other State legislators were shocked by their colleagues’ rushed efforts to

pass the School Facilities Law and refusal to educate themselves about the issues involved or

consider opposing views. For example, on February 9, 2021, Ms. B. exchanged emails with a

State representative that opposed the then-proposed School Facilities Law.




                                     19
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 19 of 30 PageID #: 19
       81.     The representative told Ms. B. via email that he was “very upset that [other

legislators] refuse to even answer questions or take the time to consider the perspective of our

children.”

       82.     The representative went on to say that (emphasis added):

       Not one person on [the relevant] subcommittee even knew what I was talking
       about when I mentioned gender dysphoria. The truth of the matter is that they
       don’t care enough to even learn. I don’t think any of them are going to change
       their perspective or opinion, but I would ask you to try to educate them. Also, they
       think they can just sit up here and discriminate against kids with no
       repercussions. I would be sure and make sure they know that you are watching.
       Thanks for reaching out. I am very sad and disappointed that this is moving forward
       and that I couldn’t do more.

       83.     On March 4, 2021, Ms. B. sent another email to this representative, encouraging

them to vote “No” on the School Facilities Law.

       84.     The representative replied to Ms. B. on March 8, 2021, saying that the

representative would “be voting against this legislation as currently drafted because of its clearly

discriminatory intent, as well as its increased costs for already underfunded public schools”

(emphasis added).

       85.     In the Tennessee Senate Floor Session on April 21, 2021 to consider the School

Facilities Law, Senator Heidi Campbell asked the sponsor of the Law, Senator Mike Bell, if

Senator Bell had “contacted any trans[gender] families or trans[gender] people about this bill.”

Senator Bell admitted, “No I did not.”16 Both Senator Heidi Campbell and Senator Jeff Yarbro

discussed the disparate impact of the School Facilities Law on transgender students at length.




16
       Tennessee Accommodations for All Children Act, H.B. 1233 Before the Senate Sess. –
       26th Legislative Day at 1:51:38 (Mar. 21, 2021),
       https://tnga.granicus.com/MediaPlayer.php?view_id=610&clip_id=24710&meta_id=596
       449.


                                      20
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 20 of 30 PageID #: 20
Senator Mike Bell did not at any point respond or comment on the Law’s effects on transgender

students.

G.     A.S.’s High School will Require him to use Single-Occupancy Restrooms, and Has
       Not Provided Guidance as to Where A.S. will be Allowed to Change for Physical
       Education Classes

       86.     In July 2021, Amy A. emailed the administration at A.S.’s high school about

restroom and locker room accommodations for A.S. The Principal indicated that students who

need accommodations are permitted to use single-occupancy restrooms, but could not clarify

whether accommodations would be available for the use of locker rooms for physical education

(“P.E.”) classes.

       87.     The Principal indicated that for P.E. classes, A.S. would likely have to use the

single-occupancy restrooms to change. This would inevitably out A.S. as transgender to the rest

of the school as soon as his other male classmates use the boys’ locker room to change and notice

that A.S. is required to use a single-occupancy restroom. This will undoubtedly exacerbate the

stress and anxiety A.S. experiences while trying to fit in and be treated as the normal teenage boy

he is, and further stigmatize him on the basis of sex and gender identity.

       88.     The Principal at A.S.’s school indicated the administration intends to consult with

the students in the school’s LGBT club, “GLSEN,” for advice on how the administration “can

make it as comfortable as possible for all of [its] students.” The factor limiting those possibilities

is, of course, the School Facilities Law itself, as the school is constrained by the possibility of

litigation should the administration opt to allow transgender students to use the restrooms and

changing facilities corresponding with their gender identities.




                                      21
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 21 of 30 PageID #: 21
H.        A.B.’s Elementary School has Offered to Allow Her to Use the Girls’ Bathroom for
          the First Month of School, After Which Time That Privilege Will be Revoked

          89.   In anticipation of her daughter entering the first grade under the new School

Facilities Law, A.B.’s mother has reached out to the school to understand how, if at all, they will

accommodate A.B.

          90.   The school Principal has said that, from August 5, 2021 through August 31, 2021,

A.B. may use the girls’ bathroom as part of a “Student Inclusion and Support Plan.” The Plan

explicitly notes that it “may be modified prior to [its expiration date] if necessary.”

          91.   After that time, however, the Student Inclusion and Support Plan will be

“reviewed,” and A.B. may be forced to either use the boys’ bathroom (since that corresponds to

the gender she was assigned at birth, in accordance with the School Facilities Law), or to use the

nurse’s bathroom.

          92.   Neither the Principal nor anyone else affiliated with the school has explained why

A.B. may use the girls’ bathroom for the first month of first grade, but then abruptly may no longer

be able to do so.

          93.   This “accommodation” is no accommodation at all, and for a child of six will just

reinforce the differential treatment and likely trauma of living under the School Facilities Law.

          94.   Furthermore, even the school’s Student Inclusion and Support Plan for A.B. may

open the school up to litigation brought by a private plaintiff under the School Facilities Law.

This, combined with the Plan’s explicit mention of the possibility of modification even during the

time that it is effective, provides A.B. no guarantees she will receive any “inclusion” or “support”

at all.




                                      22
     Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 22 of 30 PageID #: 22
                                        CAUSES OF ACTION

                                               COUNT I
                                    Deprivation of Equal Protection
                                       U.S. Const. Amend. XIV
                                       (Against All Defendants)
        95.     Plaintiffs reallege and incorporate by reference the allegations in paragraphs 1

through 94 as though fully set forth herein.

        96.     Plaintiffs state this cause of action against Defendants in their official capacities for

purposes of seeking declaratory and injunctive relief, and challenge the School Facilities Law both

facially and as applied to them.

        97.     The Fourteenth Amendment to the United States Constitution, enforceable pursuant

to 42 U.S.C. § 1983, provides that no State shall “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV, § 1. Defendants are all governmental

actors and/or employees acting under color of state law for purposes of 42 U.S.C. § 1983 and the

Fourteenth Amendment.

        98.     Transgender people have suffered a long history of extreme discrimination in

Tennessee and across the country and continue to suffer such discrimination to this day.

        99.     Transgender people are a discrete and insular group and lack the political power to

protect their rights through the legislative process. Transgender people have largely been unable

to secure explicit local, state, and federal protections to protect them against discrimination.

        100.    A person’s gender identity or transgender status bears no relation to a person’s

ability to contribute to society.

        101.    Gender identity is a core, defining trait and is so fundamental to one’s identity and

conscience that a person cannot be required to abandon it as a condition of equal treatment.




                                     23
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 23 of 30 PageID #: 23
         102.   Gender identity generally is fixed at an early age and highly resistant to change

through intervention.

         103.   Under the Equal Protection Clause of the Fourteenth Amendment, discrimination

based on sex is presumptively unconstitutional and subject to heightened scrutiny. Discrimination

based on sex includes but is not limited to discrimination based on gender nonconformity, gender

identity, transgender status, and gender transition.

         104.   The School Facilities Law facially classifies people based on sex, gender identity,

and transgender status.

         105.   The School Facilities Law discriminates against transgender people on the basis of

sex.

         106.   The School Facilities Law treats transgender people differently than non-

transgender people who are similarly situated.

         107.   Under the School Facilities Law, non-transgender people are able to access

restrooms and other single-sex facilities consistent with their gender identity, but transgender

people are banned from restrooms and other single-sex facilities consistent with their gender

identity.

         108.   The School Facilities Law discriminates against transgender people based on

gender nonconformity. For example, although A.S. is a boy and is perceived as a boy in public,

he has a birth certificate with a female gender marker that does not conform to the School Facilities

Law’s expectations for boys. Furthermore, if boys such as A.S. had been assigned male at birth,

they would not be banned by the School Facilities Law from the restrooms and other single-sex

facilities consistent with their gender identity. Similarly, although A.S. is a girl and is perceived

as a girl in public, she has a birth certificate with a male gender marker that does not conform to




                                        24
       Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 24 of 30 PageID #: 24
the School Facilities Law’s expectations for girls. Furthermore, if girls such as A.S. had been

assigned female at birth, they would not be banned by the School Facilities Law from the restrooms

and other single-sex facilities consistent with their gender identity. No person has any control over

the sex that person is assigned at birth.

        109.   By prohibiting A.S. and A.B. – a transgender boy and a transgender girl,

respectively – from using the restrooms and other facilities corresponding to their gender identities

because the State does not deem them to be of the gender they identify, the Defendants treated and

continue to treat A.S. and A.B. differently from similarly situated students based on their gender

identity.

        110.   The School Facilities Law’s discrimination against transgender people based on sex

is not necessary and narrowly tailored to the achievement of a compelling government interest.

Indeed, it is not substantially related to an important government interest, nor even rationally

related to any legitimate government interest.

        111.   The School Facilities Law endangers the safety, privacy, security, and well-being

of transgender individuals. For example, if a transgender girl were to use the boys’ restroom, she

would be exposed to potential harassment and assault by students who believe that she should not

be in the boys’ restroom. Similarly, if a transgender boy were to use the girls’ restroom, he likely

would be similarly exposed to potential harassment and assault by students who believe he should

not be in the girls’ restroom.

        112.   The School Facilities Law does not promote the safety, privacy, security, or well-

being of non-transgender people. In fact, the Law invites potential harassment and assault of non-

transgender students who may not fit gender expectations or stereotypes associated with their




                                     25
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 25 of 30 PageID #: 25
gender identity by giving private persons a right of action to sue under the Law, and thereby

encouraging independent policing of everyone who uses a multi-occupancy restroom.

       113.    The School Facilities Law deprives transgender people of their right to equal

dignity, liberty, and autonomy by branding them as second-class citizens.

       114.    The School Facilities Law’s intentional and inherent discrimination against

transgender people based on sex denies them the equal protection under the law, in violation of the

Equal Protection Clause of the Fourteenth Amendment. Forcing transgender individuals to use a

restroom that is incongruent with their gender identity communicates the State’s moral disapproval

of their identity, which the Constitution and federal law protect. See Lawrence v. Texas, 539 U.S.

558, 583 (2003) (“Moral disapproval of a group cannot be a legitimate governmental interest under

the Equal Protection Clause.”).

       115.    The School Board is the final policymaker for Wilson County Public Schools.

       116.    The Defendants’ discrimination against A.S. and A.B. based on their gender

identity denies them equal protection under the law, in violation of the Fourteenth Amendment to

the United States Constitution.

       117.    The Defendants are liable for their violation of A.S.’s and A.B.’s Fourteenth

Amendment rights under 42 U.S.C. § 1983.

                                           COUNT II

                                      Violation of Title IX

                                        20 U.S.C. § 1681

               (Against Wilson County School Board and Defendant Luttrell)

       118.    Plaintiffs reallege and incorporate by reference the allegations in paragraphs 1

through 117 as though fully set forth herein.




                                     26
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 26 of 30 PageID #: 26
       119.    Title IX provides that “[n]o person in the United States shall, on the basis of sex,

be excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

       120.    Under Title IX, discrimination “on the basis of sex” encompasses both

discrimination based on biological differences between men and women and discrimination based

on gender nonconformity.

       121.    Both of the public schools that A.S. and A.B. attend are education programs

receiving Federal financial assistance.

       122.    By requiring A.S. and A.B. – a transgender boy and a transgender girl, respectively

– to use separate restrooms and related facilities because the School Board does not deem them to

be of the gender they identify, the School Board and Defendant Luttrell have and continue to

exclude A.S. and A.B. from participation in, deny them the benefits of, and subject them to

discrimination in education programs and activities at their respective Wilson County schools “on

the basis of sex,” which violates A.S.’s and A.B.’s rights under Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681.

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray that proper process issue and be served upon

Defendants, requiring them to answer the Complaint within the time prescribed by law and further

Plaintiffs request an order and judgment:

   1. Declaring that the provisions of and enforcement by Defendants of the School Facilities

       Law as discussed above violate Plaintiffs’ rights under the Equal Protection Clause of the

       Fourteenth Amendment to the United States Constitution;




                                     27
    Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 27 of 30 PageID #: 27
2. Declaring that the provisions of and enforcement by the School Board and Defendant

   Luttrell of the School Facilities Law as discussed above violate Plaintiffs’ rights under Title

   IX;

3. Preliminarily and permanently enjoining enforcement by Defendants of the School

   Facilities Law;

4. Preliminary and permanently requiring Defendants to permit A.S. and A.B. to use: (i)

   multi-occupancy restrooms and changing facilities located within a public school building

   that correspond with their gender identity, rather than their gender assigned at birth; and

   (ii) multi-occupancy sleeping quarters while attending a public school-sponsored activity

   that correspond with their gender identity, rather than their gender assigned at birth;

5. Preliminary and permanently requiring Defendants in their official capacities to allow

   individuals, including transgender people, to use: (i) multi-occupancy restrooms and

   changing facilities located within a public school building that correspond with their gender

   identity, rather than their gender assigned at birth; and (ii) multi-occupancy sleeping

   quarters while attending a public school-sponsored activity that correspond with their

   gender identity, rather than their gender assigned at birth; and requiring Defendants in their

   official capacities to allow local governments to enact and to continue to enforce anti-

   discrimination protections for LGBTQ people;

6. Waiving the requirement for the posting of a bond as security for entry of temporary or

   preliminary injunctive relief;

7. Awarding nominal damages as well as Plaintiffs’ costs, expenses, and reasonable

   attorneys’ fees pursuant to 42 U.S.C. § 1988 and other applicable laws; and

8. Such other relief as the Court deems just and proper.




                                 28
Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 28 of 30 PageID #: 28
  9. The declaratory and injunctive relief requested in this action is sought against each

     Defendant; against each Defendant’s officers, employees, and agents; and against all

     persons acting in active concert or participation with any Defendant, or under any

     Defendant’s supervision, direction, or control.

Dated:    August 2, 2021                Respectfully submitted,

                                        By: /s/ Tricia Herzfeld_______________________
                                        Tricia Herzfeld (BPR #26014)
                                        BRANSTETTER STRANCH & JENNINGS PLLC
                                        223 Rosa L. Parks Avenue
                                        Suite 200
                                        Nashville, TN 37203
                                        T: (615) 254-8801
                                        F: (615) 255-5419
                                        triciah@bsjfirm.com

                                        Adam S. Lurie*
                                        Erez Liebermann*
                                        Andrew Pak*
                                        Sean Mooney*
                                        Andreane Reynolds*
                                        Kunal Kanodia*
                                        Rebecca Zeldin*
                                        LINKLATERS LLP
                                        1290 Avenue of the Americas
                                        New York, NY 10104
                                        T: (212) 903-9000
                                        F: (212) 903-9100
                                        adam.lurie@linklaters.com
                                        erez.liebermann@linklaters.com
                                        andrew.pak@linklaters.com
                                        sean.mooney@linklaters.com
                                        andy.reynolds@linklaters.com
                                        kunal.kanodia@linklaters.com
                                        rebecca.zeldin@linklaters.com

                                        Sarah Warbelow*
                                        Jason Starr*
                                        HUMAN RIGHTS CAMPAIGN FUND
                                        1640 Rhode Island Avenue NW
                                        Washington, D.C. 20036
                                        T: (202) 628-4160



                                   29
  Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 29 of 30 PageID #: 29
                              F: (202) 628-0517
                              Sarah.Warbelow@hrc.org
                              Jason.Starr@hrc.org

                              * Motions for admission pro hac vice forthcoming

                              Attorneys for Plaintiffs A.S., a minor, by his next
                              friends AMY A., mother, and JEFF S., father; and
                              A.B., a minor, by her next friends JULIE B., mother,
                              and ROSS B., father




                                 30
Case 3:21-cv-00600 Document 1 Filed 08/02/21 Page 30 of 30 PageID #: 30
